Case 1:18-cv-03717-RA Document 68-2 Filed 05/22/19 Page 1 of 2




EXHIBIT B
      Case 1:18-cv-03717-RA Document 68-2 Filed 05/22/19 Page 2 of 2
                            KleCt! l\ft:Q .




                                      PRISONER PROPERTY RECEIPT
   DATEPREPAREO ______-=~~~~~~s______                                                                     PREONCT ____~ro~2_____
A.IU\ESllNG I ASSIGNED OFFICEll                                                                                     lTAXf
                          l'AYLOR
                                                 PIRSTNAM£              AGE
                                                                               DET          rSliXEl.l)•
                                                                                                .    4438      .          9-33403
                                                                                I A.OPFESS (INCLUDJi CITY, STAll\, Zll' CODB, AYIW)
DATE OF 1\M!ST

  03/18!lOlS
                  DAN.IELS, DESHAWN
                                       I      Pl. 2~.01
                                                                        30      llOO W.l43 S'X'REF.T tlOl> NY, NY 10030
                                                                       CRMGES f O.l'l'I!NS£ UNDER XNVBS11GATION




PROPERTY REMOVED                                          lHSFOU.OWING PROt'ER.TX HAS BF.EN REMOV&>A.OM YOUR
                                                          i'OSSESSION AND VOt;Q!UIEP


CURRENCY                        0
                     (DOLLAR AMOW<f)


OtHER




IN OlU>ER TO INQl.Tl'Rl3 ABOUT DISPOSXTION Of YOUR PROPERlY
YO'U ARE ADVISED TO CALL 1HE. fOLLOWING LOCATION
MONDAYTSROUGHF1UDAY(9AM-6PM)                  COMMAND:                               032                  PHONE:          (2J.2)690"6369
                                                  ---~~~======~~~========~
PROPERTY RETURNED                                           nmrou.oWINGl'RoPBRnMAs BEEN RBMNED ro XQu



 CURRENCY                    27;tOO
                      (DOU-'l t .IIMOUNI)



OTHER.                        BELT
                             LACES
                       CLE~WATC8



                                                      NOTICE REGARDING :PROPERTY REMOVED AND/ OR RETURNED 1'0 ME

                                                          DAl'<"'ELS, DESHAWN                               03/18/2015
                                                                                                                     ------
                    I HAVE RECBIVED ISSUED A COPY OF !IDS RE<..'EJPT TO THE ABOVE DEFENDANT
                                        DET. l'A'fLOR                          03118/2015
                                                          AIO NAME J':IUNT£D                                       DATE

 _j.~:[_C.~_,.c.=::--~-:sGT. F.R.U>:ERA                                                                      03/18/2015
                                                          SUPERVlSOll.'S N.-.Ml>~                                  OAT£


NOTE:     1. ORIGf.NAL TO AI<YS llli.!U:ST FOIJ>ER               3. t'l.ACE COP'tiN A.R.REST l'ACICAGE TO DA
          2. COPY TO liB GIVEN TO DllFENDAl':li'                 4. ATTACH COP'{ TO PROPERTY Cl..'&U<'S !NVOIO::

                                                                                                    ---------·-




                                                                                                                               DEF 092
